WEEKS, Judge
JUDGMENT
A hearing having been held on 30 April and May 1, 1980 on the petitions that the minor be certified for prosecution as an adult person, and the Court having heard testimony of the witnesses and examined the exhibits admitted in evidence, and the Court having filed its decision:
IT IS ORDERED, ADJUDGED AND DECREED:
1. That the petition is denied and Frankie Villagomez will remain in the jurisdiction of the Juvenile Court for proper proceedings therein.
*452. That the Attorney General shall file a petition within ten (10) days of the date of service in the Juvenile Court for one charge of aggravated escape, one charge of unlawful use of a pickup truck, and one charge of theft by unlawful taking of a motor vehicle.
3. That the minor is hereby ordered to remain in the Agana Lockup pending the next hearing in this matter.